t c memo united_states tax_court chris alan roberts petitioner v commissioner of internal revenue respondent docket no filed date chris alan roberts pro_se ron s chun for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- - - related penalty under sec_6662 of dollar_figure after concessions ’ the sole issue remaining for our consideration is whether petitioner constructively received dollar_figure of income in the taxable_year findings_of_fact at the time his petition was filed petitioner chris alan roberts resided in hawthorne california on date petitioner directed to himself a lump-sum_distribution of his vested benefits in the champion transportation services inc profit sharing and 401_k_plan the plan six days later on date petitioner was sentenced by a court to confinement in an alcohol rehabilitation center center in warm springs california although petitioner was not permitted to leave the center he had access to a telephone throughout petitioner’s rehabilitation period an acquaintance resided at petitioner’s hawthorne residence ' unless otherwise indicted all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure petitioner conceded dollar_figure of gambling income in and the dollar_figure sec_6662 negligence_penalty the parties’ stipulation of facts is incorporated by reference - - during date while petitioner was still admitted in the center a dollar_figure distribution check was received from the plan at petitioner’s hawthorne residence the distribution was received in the form of a cashier’s check on date petitioner was released from the center and concurrently reconfined in the los angeles county jail to serve the remainder of his sentence petitioner was released from jail in date and during may of that year he cashed the dollar_figure distribution check petitioner did not report the distribution as income on his federal_income_tax return opinion the question we consider is whether petitioner constructively received the dollar_figure distribution during his tax_year sec_451 provides the general_rule that any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period petitioner who reports his income using the cash_method must report income in the year it is actually or constructively received see sec_1_451-1 income_tax regs respondent determined that the gross distribution of dollar_figure was unreported income the net distribution after withholding dollar_figure for federal tax was dollar_figure q4e- petitioner argues that despite receipt of the distribution check at his residence during date he was unable to apply or cash it until date following his release from prison on that basis petitioner contends that the k distribution should not be included in income for conversely respondent argues that petitioner actually or constructively received income based on the receipt of the distribution check at petitioner’s residence during date to prevail petitioner must show that the distribution should not be recognized in his income rule a income although not actually reduced to a taxpayer’s possession is constructively received during the taxable_year it is credited to a taxpayer’s account set apart for a taxpayer or otherwise made available to the taxpayer however income is not constructively received if the taxpayer’s control of the income is subject_to substantial limitations or restrictions see sec_1_451-2 income_tax regs see also ames v commissioner 112_tc_104 103_tc_634 further for taxation purposes income is received or realized when it is made subject_to the will and control of the taxpayer and can be except for his own action or inaction reduced to actual possession while the examination commenced after date petitioner does not meet the burden shifting requirements of sec_7491 a - - 83_tc_755 citing 74_f2d_147 8th cir we hold that the distribution income was available to petitioner and except for his own inaction while in alcohol rehabilitation was subject_to his will and control in despite his incarceration petitioner had the ability to exercise dominion and control_over the distribution check petitioner’s incarceration was not a sufficient impediment to his control_over the check that was received at his residence during he had access to a telephone and there were individuals who could have assisted petitioner in cashing the check the fact that the distribution was made in the form of a cashier’s check ensured that funds were set_aside and available for petitioner other than his inaction petitioner did not show or argue that there were any other limitations or restrictions on his control_over the distribution check accordingly we hold that the distribution income was constructively received by petitioner in and was includable in petitioner’s income for that year to reflect the foregoing decision will be entered for respondent
